DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed 18 July 2022, in response to the non-final rejection of 22 April 2022, have been entered.  Claims 1, 3-4, 6-7, 9, 11, 12, 14, and 18-20 have been amended.  Claim 2 has been canceled. 
Applicants’ amendments to claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 18, 19, and 20 render the 35 U.S.C. 112(b) rejection of claims 1, 3-8, 9-11, 13-20, moot.  Accordingly, the 35 U.S.C. 112(b) rejection of claims 1, 3-8, 10-11, and 13-20 has been withdrawn.  However, the 112(b) rejection of claims 9 and 12, is maintained, as discussed below.
With respect to the 35 U.S.C. 101 rejection of claims 1-20 (pg. 5-21, Action), the applicant contends (pg. 17, Reply) that the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement, per MPEP 2106.05(a).  MPEP 2106.05(a) also cites 2106.05(d)(1) which explains that such evaluation should determine whether a claim contains an improvement to the functioning of a computer or to any other technology field at Step 2A Prong Two and Step 2B.
The examiner has evaluated the claims and determined that they contain no improvement of the functioning of a computer nor to any other field.  In particular, the recitation “identifying the route for the user between the origin and the destination using a user subjective-navigational-marker-perception profile for the user and according to a predetermined suitability criterion,” is interpreted under the Broadest Reasonable Interpretation (BRI) as identifying a route between an origin and a destination based on a predetermined profile and criterion, neither of which are acted upon so as to be considered an improvement, as recited in the claims.  The “subject-navigational-marker-perception profile” and “predetermined suitability criterion” are interpreted as data, such as preferences or user inputs, to be processed in order to identify the route.  As such, the recitation does not improve a computer nor any other field.
Further, under the BRI the limitation “identifying a route ... using a user-subjective-navigation-marker-perception profile for the user and according to a predetermined suitability criterion ... “, is interpreted as identifying a route based on a subjective profile and a criterion.  The action of identifying a route based on a subjective profile and a criterion, is a limitation that can be performed in the human mind, and therefore is considered an abstract idea, not integrated into practical application or significantly more than the judicial exception.  For example, a person can identify a route based upon their subjective navigation marker mental perception and their mental criterion.  Accordingly, the rejection of claims 1, and 3-20 under 35 U.S.C. 101 is maintained, as discussed below.
Applicant has amended claims 1, 19 and 20,  incorporating the subject matter of canceled claim 2, claims 3, by adding the limitation “wherein the data about the user's subjective perception of the navigational markers comprises one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers.”  With regard to the 35 U.S.C. 103 rejection of claims 2 and 3 in view of Quaid and Mayster, applicant contends that the combination of Quaid and Mayster does not teach the claimed invention nor the newly amended limitation (pgs. 19-24, Reply).  The examiner disagrees with applicants’ characterization.
Applicant contends that Mayster does not disclose the aforementioned limitation (pgs. 21-23, Reply).  Applicants’ arguments in support of this contention lack a reasoned statement explaining why they believe the office has erred substantively as to the findings of fact and lakes other evidence to show that the claimed subjected matter would have been non-obvious in view of the interpretation of the claims under BRI.
Applying BRI, the examiner interpreted [0157] of Mayster, in particular, the determining of a rate at which each of the one or more features occurring within a predetermined area, as perception.  Mayster further discloses that the features can include the size or brightness of an object, and combinations of features such as colors and shapes.  This interpretation is further supported in [0186], which discloses a level of familiarity based on a user’s pervious association with the location or one or more features of landmarks, and that the level of familiarity can be greater, further interpreted as navigational markers that the user perceives before others.   Mayster still further supports this interpretation, as discloses in [0202], which discloses determining one or more landmarks including one or more features that are distinctive, less common, or locally prominent, and further that such features include physical dimension, color, brightness and shape.
Although the Applicant reproduces the paragraphs from Mayster which the Examiner mapped to the aforementioned limitation, the Applicant has not pointed the supposed errors in the citation. MPEP section 2141 IV states that, "[o]nce Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. Section 2141 IV further states that, 37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office's action.
Applicant's characterizations of Mayster lacks evidence to show that the claimed subject matter would have been non-obvious. Thus applicant's arguments are unpersuasive.  Accordingly, the following rejections are maintained: claims 1, 3, 6, 7, and 13-20 under 35 U.S.C. 103 in view of Quaid and Mayster; and claims 4-5, 8-12 under 35 U.S.C. 103 in view of Quaid, Mayster, and Singuru.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “a threshold number of navigational markers” numerous times.  It is unclear whether these recitations are the same or different. 
Claim 12 recites “a threshold number of navigational markers” numerous times.  It is unclear whether these recitations are the same or different.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1, and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 19 and 20 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 19 and 20 fall within one of the statutory categories?  Yes, because claims 1, 19 and 20 are directed toward a method, an apparatus, and a computer-readable storage medium, each of which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 19 and 20 are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the method is a mental process that can be performed in the mind and, therefore is an abstract idea.  As per claims 19 and 20, the apparatus and computer-readable storage medium, are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 19 and 20 recite the abstract idea of 
“identify[ing] a route … using a user-subjective-navigational-marker-perception profile for the user and according to a predetermined suitability criterion ... .” 
This recitation merely consist of identifying a route based on a subjective profile and a criterion.  This is equivalent to a person identifying a route based upon their subjective navigation marker mental perception and their mental criterion.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally identifies a route by observing navigation markers based upon mental criterion.  The mere nominal recitations that “an apparatus” including “a computer program code” and “a computer-readable storage medium” comprising instructions which when executed cause “a computer” to “receive a request ... “, “identify [the] route ... “, and “provide the route ...”, does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 19 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 19 and 20 further recites the additional elements of “receiving a request for a route ... “ and “providing the identified route ... .”  These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving a request  … “ and “providing the identified route ... “ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual formulating a route request, and providing the resulting route.  
Claims 19 and 20 still further include the additional elements “an apparatus” (claim 19), “at least one processor” (claim 19), “at least one memory including computer program code” (claim 19) “a computer-readable storage medium” (claim 20), and “a computer” (claim 20).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the method, of claim 1, the apparatus of claim 19, and the storage medium of claim 20, accomplishes receiving the route request and providing the route with “an apparatus” including a “processor” and “memory including computer program” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “apparatus,” “processor,” “memory including computer code,” and “computer”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The apparatus, processor, memory including computer code, and computer are recited at a high level of generality and merely automate the receiving and providing steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 19 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 19 and 20 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving, and providing data are fundamental, i.e. WURC, activities performed by processors, memory, computer code, and computers such as those recited in claims 19 and 20.  Further, applicant’s specification does not provide any indication that the receiving and providing activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 19 and 20 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 19 and 20 are directed to non-statutory subject matter.
Claim 3 recites the additional element: wherein the one or more perceivable navigational marker attributes comprise one or more of: a type of navigational marker that the user perceives before other types of navigational markers... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 4 recites the additional elements:
wherein the data about the user's subjective perception of navigational markers further comprises a perceptibility ranking of one or more perceivable navigational marker attributes, 
wherein a navigational marker having a higher-ranked attribute is considered to be more perceivable by the user than a navigational marker having a lower-ranked attribute.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more.
Claim 5 recites the additional elements:
wherein the data about the user's subjective perception of navigational markers comprises one or more unperceivable navigational marker attributes,
 wherein a navigational marker having one of these attributes is considered to be not perceivable by the user.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more.
Claim 6 recites the abstract idea: wherein identifying the route for the user between the origin and the destination comprises: selecting one of a plurality of pre-calculated routes for the user between the origin and the destination.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claim 7 recites the additional element: wherein one or more of the plurality of pre-calculated routes has an associated attribute describing a category of navigational markers located along the route ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 7 further recites the abstract ideas: wherein selecting one of the plurality of pre-calculated routes between the origin and the destination comprises:
comparing one or more attributes associated with the one or more pre-calculated routes to the user-subjective-navigational-marker-perception profile; and 
selecting one of the plurality of pre-calculated routes based, at least in part, on the comparison.
These limitations (comparing and selecting) represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more.
Claim 8 recites the additional elements:
accessing road network data for a geographic area including the origin and destination, wherein the road network data includes road segment data, node data, a plurality of navigational markers located along the road network, and an association between each navigational marker and one or more road segments or nodes that the respective navigational marker is located on or near ... .
wherein selecting one of the plurality of pre-calculated routes between the origin and the destination comprises: calculating a user perception rating for each of the plurality of pre-calculated routes using the road network data and the user-subjective-navigational-marker-perception profile, wherein the user perception rating represents a perceptibility to the user of the navigational markers along the road segments of the respective route ... .
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, “accessing road network data ... “ and “calculating a route .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize pre-solution activity, such as an individual mentally observing the road network, and  calculating the route based in the observation.
Claim 8 further recites the abstract idea: selecting one of the plurality of pre-calculated routes based, at least in part, on the user perception ratings.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claim 9 recites the additional element: wherein the user perception rating for each pre-calculated route is calculated based on at least one of: a number of road segments of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user; ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 10 recites the additional elements:
wherein the road network data further comprises a user perception rating for each of a plurality of road segments and/or nodes, 
wherein each user perception rating represents a perceptibility to the user of the navigational markers along the respective road segment and/or around the respective node as calculated using the user-subjective-navigational-marker-perception profile for the user, and 
wherein the user perception rating for each route is calculated using the user perception ratings for the road segments and/or nodes forming the route.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more.
Claim 11 recites the additional elements:
 accessing road network data for a geographic area including the origin and destination, wherein the road network data includes road segment data, node data, a plurality of navigational markers located along the road network, and an association between each navigational marker and one or more road segments or nodes that the respective navigational marker is located on or near ... 
calculating the route between the origin and the destination using the road network data and the user-subjective-navigational-marker-perception profile by maximising a user perception rating for the route, wherein a user perception rating for a route represents a perceptibility to the user of the navigational markers along the road segments of the route.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, “accessing road network data ... “ and “calculating a route .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize pre-solution activity, such as an individual mentally observing the road network, and calculating the route based in the observation.
Claim 12 recites the additional element: wherein the user perception rating for a route is based on at least one of: a number of road segments of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user; ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 13 recites the additional elements:
the user-subjective-navigational-marker-perception profile having been generated based on received input from a user for each of a plurality of road scene images, each road scene image including two or more navigational markers, each navigational marker having one or more associated attributes, 
wherein the received user input indicates one or more navigational markers that the user perceives before other navigational markers in the respective road scene image.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more.
Claim 14 recites the abstract idea: generating the user-subjective- navigational-marker-perception profile by ... 	
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claim 14 further recites the additional elements:
providing the user with a plurality of road scene images, each road scene image including two or more navigational markers, each navigational marker having one or more associated attributes; 
for each of the plurality of road scene images, receiving input from the user indicating a first navigational marker that the user perceives before a second navigational marker; and 
storing data about the user's subjective perception of ? navigational markers based on the received input.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, “providing the user with ... , “receiving input from the user ... ,“ and “storing data about user’s ... “ add insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterizes pre and post-solution activity, such as an individual mentally observing the road scene, receiving (observing) navigation markers, and remembering (storing) the perception of those markers.  
Claim 15 recites the additional element: wherein the input from the user is received via one or more of: a gaze-tracking device, a microphone, a touchscreen, a touchpad, a keyboard and a mouse.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 16 recites the abstract ideas:
identifying a road segment, node or maneuver of the identified route which is associated with fewer than a threshold number of navigational markers that are, according to the user-subjective-navigational-marker-perception profile, perceivable by the user; ...
modifying the identified route so that the modified route positively flags the one or more navigational markers indicated by the user and/or negatively flags one or more navigational markers not indicated by the user.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claim 16 further recites the additional elements:
providing the user with a road scene image for the identified road segment, node or maneuver, the road scene image including two or more navigational markers; 
receiving input from the user indicating one or more navigational markers that the user perceives before other navigational markers in the road scene image ... .
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, “providing the user with ... , “receiving input from the user ... ,“ and “receiving input from the user indicating ...  “ add insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterizes pre-solution activity, such as an individual mentally observing (providing) the road scene, and observing (receiving input) navigation markers.  
Claim 17 recites the additional element: wherein navigational markers include one or more of: a building, a religious building, a retail building, a gas station, a bus stop, a tram stop, a traffic light, a road sign, a bollard, a bridge, an overpass, a parked vehicle, a non- parked vehicle, a tree, a mailbox, a telephone box, a street lamp, a monument, a bench, a fountain, another item of street furniture, and a pedestrian.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.
Claim 18 recites the additional element: receiving sensor data from one or more sensors located along road segments of a road network, wherein the sensor data includes the locations of one or more detected navigational markers along one or more road segments of the road network ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving sensor data .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual mentally observing navigational markers along road segments.
Claim 18 further recites the additional element: wherein identifying the route for the user between the origin and the destination uses the locations of the one or more detected navigational markers.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0400444 to Quaid et al. (hereafter Quaid) in view of U.S. Patent Publication Number 2021/0240762 to Mayster et al. (hereafter Mayster).
As per claim 1, Quaid discloses [a] method comprising: receiving a request for a route for a user between an origin and a destination (see at least Quaid, [0021] disclosing that utility of relocating PMV 202 from current location 212 to location 214 by determining an expected utility of fulfilling a predicted future request at or near location 214 versus an expected utility of fulfilling a predicted future request at location 212; and [0025] disclosing that upon determining that relocating PMV 202 from location 212 to location 214 is valuable to the dynamic transportation matching system, the systems described herein may dynamically generate a tour that begins at or near location 212 and ends at or near location 214);
identifying the route for the user between the origin and the destination using a user-subjective-navigational-marker-perception profile for the user and according to a predetermined suitability criterion (see at least Quaid, [0025] disclosing that the systems described ..  may first identify a user who may be interested in a tour and then may generate a tour tailored to the constraints and/or preferences of that user <interpreting the constraints and /or preferences as the user-subjective-navigational-marker-perception profile>; and [0030] disclosing the system offering and generating routes, and further disclosing the system may offer routes and or tours generated using criteria other than points of interest),
wherein the user-subjective-navigational-marker-perception profile comprises data about the user's subjective perception of navigational markers (see at least Quaid, [0026] disclosing that the system may tailor a route to an individual user based on the past behavior, and based on determining that the probability that the user will select the option is above a probability threshold), ... and 
wherein the identified route includes the navigational markers along the route which are flagged based on the user-subjective-navigational-marker-perception profile (see at least Quaid, [0026] disclosing that display options use PMV 202 to traverse a route that ends at point of interest 208 via point of interest 304, point of interest 306, and/or point of interest 310 <point of interest interpreted as navigational marker>); and
providing the identified route for user navigation (see at least Quaid, [0030] disclosing the system offering and generating routes).  But Quaid does not explicitly disclose the limitation:
wherein the data about the user's subjective perception of the navigational markers comprises one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers.
However, Mayster discloses this limitation (see at least Mayster, [0056] disclosing that the navigation computing system can determine based at least in part on context data associated with a location of a vantage point on a path including a plurality of locations, the one or more landmarks <interpreted as navigation markers> associated with the vantage point; [0157] discloses that method 800 can include determining, based at least in part on the plurality of semantic tags, a rate at which each of the one or more features occurs within a predetermined area <interpreted as perception>. Further, the one or more features can include: individual features including the size of an object or the brightness of illuminated objects; and combinations of the one or more features including combinations of colors and/or shapes. For example, the computing device 102 can determine a rate at which a combination of features (e.g., a bright yellow colored stylized letter of the alphabet) occurs within a one square kilometer area. Further, the one or more features can be associated with semantic tags for an alphabetical letter (e.g., the letter “N”), a particular color (e.g., bright yellow), and an establishment associated with the features (e.g., a bank, restaurant, or other business). The computing device 102 can determine that the combination of features occurs once within the one square kilometer area; and [0186] disclosing that at 1102, the method 1100 can include selecting the at least one landmark based at least in part on a level of familiarity with the one or more landmarks <interpreted as perception>. Further, the level of familiarity can be based at least in part on the user's previous association with the location or the one or more features of the one or more landmarks. For example, the level of familiarity can be greater <interpreted as navigational markers that the user perceives before other .... navigational markers> when a user has previously visited the location (e.g., the user has been to the same neighborhood in the past) and/or previously viewed a different landmark (e.g., a department store with a distinctively colored logo and physical exterior) that has a similar set of the one or more features as a landmark of the one or more landmarks (e.g., a department store with the same distinctively colored logo and physical exterior); and further disclosing that At 1304, the method 1300 can include determining one or more landmarks including the one or more features that satisfy one or more entropic criteria associated with a localized prominence of each of the one or more features. For example, the computing device 102 can access the plurality of semantic tags to determine the one or more landmarks (e.g., objects with features that are distinctive, less common, and/or locally prominent) in an area that include the one or more features (e.g., physical dimensions, color, brightness, and/or shape) that satisfy one or more entropic criteria (e.g., physical dimensions exceeding a physical dimension threshold)).  
Mayster further discloses a navigational marker having one of these attributes is considered perceivable limitation (see at least Mayster, [0060] disclosing that the one or more indications can include one or more visual indications (e.g., text displayed on a display device) associated with a relative location of the one or more landmarks on the path with respect to the vantage point, and/or one or more audible indications (e.g., audio generated produced by a loud speaker) associated with the relative location of the one or more landmarks on the path with respect to the vantage point; and [0076] disclosing the computing device 102 can include generating navigational data including one or more indications associated with the one or more landmarks).
Both Quaid and Mayster are analogous art to claim 1 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed in Quaid, to provide the benefit of having  data about the user's subjective perception of the navigational markers comprising one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers, as disclosed in Mayster.  Doing so would provide improved efficiency of resource consumption (e.g. fuel and electrical energy) by providing more effective navigational instructions leveraging the use of locally prominent landmarks (see at least Mayster, [0068]).
As per claim 3, the combination of Quaid and Mayster disclose all of the limitations of claim 1, as discussed above.  Mayster further discloses the limitation:
wherein the one or more perceivable navigational marker attributes comprise one or more of:
a type of navigational marker that the user perceives before other types of navigational markers;
a size of navigational marker that the user perceives before other sizes of navigational marker;
a direction relative to a direction of travel along a road segment in which the user perceives navigational markers before other directions relative to a direction of travel;
a distance from the user at which the user perceives navigational markers before other distances from the user;
whether the user perceives permanent or temporary navigational markers first; and
whether the user perceives static or dynamic navigational markers first (see at least Mayster, [0119] disclosing that a semantic tag associated with the vehicle object 318 can be used to indicate that the vehicle object 318 is visually constant since the shape and color of the vehicle object 318 remain constant over time.  Further disclosing that with respect to prominence, the vehicle object 318 is a significant size and can be seen from various angles and distances, however, due to being a mobile, the vehicle object 318 is often obstructed by other objects; and [0157]).
As per claim 6, the combination of Quaid and Mayster disclose all of the limitations of claim 1, as discussed above.  Quaid further discloses the limitation: 
wherein identifying a route for the user between the origin and the destination comprises: selecting one of a plurality of pre-calculated routes for the user between the origin and the destination (see at least Quaid, [0030] disclosing the system may offer routes and or tours).
As per claim 7, the combination of Quaid Mayster discloses all of the limitations of claim 6, as discussed above.  Mayster discloses the limitations:
wherein one or more of the plurality of pre-calculated routes has an associated attribute describing a category of navigational markers located along the route (see at least Mayster, [0032] disclosing that the navigation computing system can identify, based at least in part on the plurality of semantic tags, one or more landmarks that include the one or more features that satisfy one or more entropic criteria that measure a localized prominence of each of the one or more features <feature is interpreted as associated attribute describing a category of navigational markers>), and
wherein selecting one of the plurality of pre-calculated routes between the origin and the destination comprises: comparing the one or more attributes associated with the one or more pre-calculated routes to the user-subjective-navigational-marker-perception profile (see at least Mayster, [0032] disclosing that ; [0110] disclosing that the pole object 310 is attached to the ground and has a location that is constant over time which makes the pole object 310 more apt to be selected as a landmark in comparison to objects that are likely to move away from a location (e.g., a pedestrian); and [0145] disclosing that the one or more entropic criteria can be applied to the semantic tags associated with the image 400 to determine that the sculpture object 410 and the sculpture object 412 satisfy the one or more entropic criteria based in part on their lower frequency, greater distinctiveness, and greater prominence in comparison to the other objects in the image 400); and
selecting one of the plurality of pre-calculated routes based, at least in part, on the comparison (see at least Mayster, [0065] disclosing that the navigation computing system can receive one or more responses to the navigational instruction query; and [0146] disclosing that clustering or other algorithmic techniques can be used to determine a rarity or infrequency associated with each feature, which can then be used to guide selection of features for use as landmarks.  And further, that the distinctiveness of various characteristics of a feature with respect to other similar features in the area (e.g., a small house located on one corner of an intersection with four corners will contrast with, and be more distinctive than, high-rise buildings located on the other three corners)).
As per claim 13, the combination of Quaid and Mayster discloses all of the limitations of claim 1, as discussed above.  Mayster further disclose the limitation:
the user-subjective-navigational-marker-perception profile having been generated based on received input from a user for each of a plurality of road scene images, each road scene image including two or more navigational markers, each navigational marker having one or more associated attributes, wherein the received user input indicates one or more navigational markers that the user perceives before other navigational markers in the respective road scene image (see at least Mayster, [0074] disclosing that the computing device 102 can perform one or more operations including accessing image data including a plurality of images associated with one or more semantic tags.  Further disclosing that operations performed by the computing device 102 can also include determining, based at least in part on context data associated with a location of a vantage point on a path including a plurality of locations, the one or more landmarks associated with the vantage point.  Further disclosing that the computing device 102 can include generating navigational data including one or more indications associated with the one or more landmarks).
As per claim 14, the combination of Quaid and Mayster discloses all of the limitations of claim 1, as discussed above.  Mayster further discloses the following limitations: 
generating the user-subjective- navigational-marker-perception profile by: providing the user with a plurality of road scene images, each road scene image including two or more navigational markers, each navigational marker having one or more associated attributes (see at least Mayster, [0074] disclosing that the computing device 102 can perform one or more operations including accessing image data including a plurality of images associated with one or more semantic tags.  Further disclosing that operations performed by the computing device 102 can also include determining, based at least in part on context data associated with a location of a vantage point on a path including a plurality of locations, the one or more landmarks associated with the vantage point);
for each of the plurality of road scene images, receiving input from the user indicating one or more navigational markers that the user perceives before other navigational markers (see at least Mayster, [0074] disclosing that the computing device 102 can include generating navigational data including one or more indications associated with the one or more landmarks); and 
storing data about the user's subjective perception of navigational markers based on the received input (see at least Mayster, [0050] disclosing that various data stores may be implemented on a non-transitory storage medium accessible to management system 1102 such as historical data store 1110, ride data store 1112, and user data store 1114).
As per claim 15, the combination of Quaid and Mayster disclose all of the limitations of claim 13, as discussed above.  Mayster further discloses the limitation: 
wherein the input from the user is received via one or more of: a gaze-tracking device, a microphone, a touchscreen, a touchpad, a keyboard and a mouse (see at least Mayster, [0025] disclosing that the computing device can then use the landmarks within the area to provide a set of instructions (e.g., audible instructions generated through a vehicle loudspeaker and/or textual or graphical instructions provided on a display) to a user to assist in navigation. As such, the disclosed technology provides a variety of improvements in navigation and geocoding; and [0078] disclosing user input component 122 can be a touch sensitive component (e.g., a touch-sensitive display screen or a touch pad) that is sensitive to the touch of a user input object (e.g., a finger or a stylus). The touch-sensitive component can serve to implement a virtual keyboard. Other example user input components include a microphone, a traditional keyboard, or other means by which a user can provide user input).
As per claim 16, the combination of Quaid and Mayster disclose all of the limitations of claim 13, as discussed above.  Mayster further discloses the limitations:
identifying a road segment, node or maneuver of the identified route which is associated with fewer than a threshold number of navigational markers that are, according to the user-subjective-navigational-marker-perception profile, perceivable by the user (see at least Mayster, [0148] disclosing that the one or more entropic criteria can include a frequency of occurrence of each of the one or more features within a predetermined area not exceeding a predetermined threshold frequency ( e.g., the number of times the one or more features occur per unit of area), a temporal persistence (e.g., how long a feature has been present in a particular area) of each of the one or more features at a location exceeding a predetermined threshold duration, and/or a size (e.g., one or more physical dimensions) of each of the one or more features exceeding a threshold size);
providing the user with a road scene image for the identified road segment, node or maneuver, the road scene image including two or more navigational markers (see at least Mayster, [0057] disclosing that the navigation computing system can generate navigational data including one or more indications associated with the one or more landmarks. For example, the navigation computing system can generate visual instructions on a display device, including a description of the appearance of a landmark (e.g., "a tall glass high-rise") and the location of the landmark (e.g., "one hundred meters ahead and on the left"));
receiving input from the user indicating one or more navigational markers that the user perceives before other navigational markers in the road scene image (see at least Mayster, See Fig. 11, step 1102 of selecting at least one landmark based at least in part on the level of familiarity with the one or more landmarks; and [0186]-[0192]);
modifying the identified route so that the modified route positively flags the one or more navigational markers indicated by the user and/or negatively flags one or more navigational markers not indicated by the user (see at least Mayster, See Fig. 11, step 1104 of adjusting the at least one navigational instruction based at least in part on the level of familiarity; and [0192]-[0194]) .
As per claim 17, the combination of Quaid and Mayster disclose all of the limitations of claim 1, as discussed above.  Quaid further discloses the limitation:
wherein navigational markers include one or more of: a building, a religious building, a retail building, a gas station, a bus stop, a tram stop, a traffic light, a road sign, a bollard, a bridge, an overpass, a parked vehicle, a non- parked vehicle, a tree, a mailbox, a telephone box, a street lamp, a monument, a bench, a fountain, another item of street furniture, and a pedestrian (see at least Quaid, Fig. 5 showing a monument 504 and a building 508, and bicycle <interpreted as a parked vehicle>).
As per claim 18, the combination of Quaid and Mayster discloses all of the limitations of claim 1, as discussed above.  Quaid further discloses receiving sensor data ... (see at least Quaid, [0049] disclosing that Data collection devices 1104 may include, but are not limited to, user devices (including provider and requestor computing devices, such as those discussed above), provider communication devices, laptop or desktop computers, vehicle data (e.g., from sensors integrated into or otherwise connected to vehicles), ground-based or satellite based sources (e.g., location data, traffic data, weather data, etc.), or other sensor data (e.g., roadway embedded sensors, traffic sensors, etc.)).  Quaid still further discloses wherein identifying the route for the user between the origin and the destination uses the locations of the one or more detected navigational markers (see at least Quaid, [0040] disclosing that the systems described herein may retrieve the set of geographic points of interest based on the target location by determining a route with a minimum travel distance that traverses the set of geographic points of interest and ends at the target location).  
Mayster further discloses receiving sensor data from one or more sensors located along road segments of the road network, wherein the sensor data includes the locations of one or more detected navigational markers along one or more road segments of the road network (see at least Mayster, [0133] disclosing that computing device 102 and is located inside the vantage point 610 which is a vehicle that is travelling on the road 604 along a travel path corresponding to the direction of travel 612.  Further disclosing that the vantage point 610 includes one or more sensors including cameras that provide a view of the environment 600 that captures the portion of the environment 600 that is in front of the field of view threshold 606 and the field of view threshold 608).
As per claim 19, Quaid discloses [a]n apparatus comprising: at least one processor (see at least Quaid, [0055] disclosing that the term "physical processor" generally refers to any type or form of hardware-implemented processing unit capable of interpreting and/or executing computer-readable instructions); and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor (see at least Quaid, [0054] disclosing that the term "memory device" generally refers to any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions; [0057]; and [0058]), cause the apparatus to:
receive a request for a route for a user between an origin and a destination (see at least Quaid, [0021] disclosing that utility of relocating PMV 202 from current location 212 to location 214 by determining an expected utility of fulfilling a predicted future request at or near location 214 versus an expected utility of fulfilling a predicted future request at location 212);
identify the route for the user between the origin and the destination using a user- subjective-navigational-marker-perception profile for the user and according to a predetermined suitability criterion (see at least Quaid, [0025] disclosing that the systems described ... may first identify a user who may be interested in a tour and then may generate a tour tailored to the constraints and/or preferences of that user <interpreting the constraints and /or preferences as the user-subjective-navigational-marker-perception profile>; and [0030] disclosing the system offering and generating routes, and further disclosing the system may offer routes and or tours),
wherein the user-subjective-navigational-marker-perception profile comprises data about the user's subjective perception of navigational markers (see at least Quaid, [0026] disclosing that the system may tailor a route to an individual user based on the past behavior, and based on determining that the probability that the user will select the option is above a probability threshold), ... and 
wherein the identified route includes navigational markers along the route which are flagged based on the user-subjective-navigational-marker-perception profile (see at least Quaid, [0026] disclosing that display options use PMV 202 to traverse a route that ends at point of interest 208 via point of interest 304, point of interest 306, and/or point of interest 310 <point of interest interpreted as navigational marker>); and
provide the identified route for user navigation (see at least Quaid, [0030] disclosing the system offering and generating routes).  But Quaid does not explicitly disclose the limitation:
wherein the data about the user's subjective perception of the navigational markers comprises one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers.
However, Mayster discloses this limitation (see at least Mayster, [0056] disclosing that the navigation computing system can determine based at least in part on context data associated with a location of a vantage point on a path including a plurality of locations, the one or more landmarks <interpreted as navigation markers> associated with the vantage point; [0157] discloses that method 800 can include determining, based at least in part on the plurality of semantic tags, a rate at which each of the one or more features occurs within a predetermined area <interpreted as perception>. Further, the one or more features can include: individual features including the size of an object or the brightness of illuminated objects; and combinations of the one or more features including combinations of colors and/or shapes. For example, the computing device 102 can determine a rate at which a combination of features (e.g., a bright yellow colored stylized letter of the alphabet) occurs within a one square kilometer area. Further, the one or more features can be associated with semantic tags for an alphabetical letter (e.g., the letter “N”), a particular color (e.g., bright yellow), and an establishment associated with the features (e.g., a bank, restaurant, or other business). The computing device 102 can determine that the combination of features occurs once within the one square kilometer area; and [0186] disclosing that at 1102, the method 1100 can include selecting the at least one landmark based at least in part on a level of familiarity with the one or more landmarks <interpreted as perception>. Further, the level of familiarity can be based at least in part on the user's previous association with the location or the one or more features of the one or more landmarks. For example, the level of familiarity can be greater <interpreted as navigational markers that the user perceives before other .... navigational markers> when a user has previously visited the location (e.g., the user has been to the same neighborhood in the past) and/or previously viewed a different landmark (e.g., a department store with a distinctively colored logo and physical exterior) that has a similar set of the one or more features as a landmark of the one or more landmarks (e.g., a department store with the same distinctively colored logo and physical exterior); and [0202] ).  
Mayster further discloses a navigational marker having one of these attributes is considered perceivable limitation (see at least Mayster, [0060] disclosing that the one or more indications can include one or more visual indications (e.g., text displayed on a display device) associated with a relative location of the one or more landmarks on the path with respect to the vantage point, and/or one or more audible indications (e.g., audio generated produced by a loud speaker) associated with the relative location of the one or more landmarks on the path with respect to the vantage point; and [0076] disclosing the computing device 102 can include generating navigational data including one or more indications associated with the one or more landmarks).
Both Quaid and Mayster are analogous art to claim 19 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed in Quaid, to provide the benefit of having  data about the user's subjective perception of the navigational markers comprising one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers, as disclosed in Mayster.  Doing so would provide improved efficiency of resource consumption (e.g. fuel and electrical energy) by providing more effective navigational instructions leveraging the use of locally prominent landmarks (see at least Mayster, [0068]).
As per claim 20, Quaid discloses [a] computer-readable storage medium comprising instructions which, when executed by a computer (see at least Quaid, [0054] disclosing that the term "memory device" generally refers to any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions; [0057]; and [0058]), cause the computer to:
receive a request for a route for a user between an origin and a destination (see at least Quaid, [0021] disclosing that utility of relocating PMV 202 from current location 212 to location 214 by determining an expected utility of fulfilling a predicted future request at or near location 214 versus an expected utility of fulfilling a predicted future request at location 212);
identify the route for the user between the origin and the destination using a user- subjective-navigational-marker-perception profile for the user and according to a predetermined suitability criterion (see at least Quaid, [0025] disclosing that the systems described ..  may first identify a user who may be interested in a tour and then may generate a tour tailored to the constraints and/or preferences of that user <interpreting the constraints and /or preferences as the user-subjective-navigational-marker-perception profile>; and [0030] disclosing the system offering and generating routes, and further disclosing the system may offer routes and or tours),
wherein the user-subjective-navigational-marker-perception profile comprises data about the user's subjective perception of navigational markers (see at least Quaid, [0026] disclosing that the system may tailor a route to an individual user based on the past behavior, and based on determining that the probability that the user will select the option is above a probability threshold), and
wherein the identified route includes navigational markers along the route which are flagged based on the user-subjective-navigational-marker-perception profile (see at least Quaid, [0026] disclosing that display options use PMV 202 to traverse a route that ends at point of interest 208 via point of interest 304, point of interest 306, and/or point of interest 310 <point of interest interpreted as navigational marker>); ... and
provide the identified route for user navigation (see at least Quaid, [0030] disclosing the system offering and generating routes).  But Quaid does not explicitly disclose the limitation:
wherein the data about the user's subjective perception of the navigational markers comprises one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers.
However, Mayster discloses this limitation (see at least Mayster, [0056] disclosing that the navigation computing system can determine based at least in part on context data associated with a location of a vantage point on a path including a plurality of locations, the one or more landmarks <interpreted as navigation markers> associated with the vantage point; [0157] discloses that method 800 can include determining, based at least in part on the plurality of semantic tags, a rate at which each of the one or more features occurs within a predetermined area <interpreted as perception>. Further, the one or more features can include: individual features including the size of an object or the brightness of illuminated objects; and combinations of the one or more features including combinations of colors and/or shapes. For example, the computing device 102 can determine a rate at which a combination of features (e.g., a bright yellow colored stylized letter of the alphabet) occurs within a one square kilometer area. Further, the one or more features can be associated with semantic tags for an alphabetical letter (e.g., the letter “N”), a particular color (e.g., bright yellow), and an establishment associated with the features (e.g., a bank, restaurant, or other business). The computing device 102 can determine that the combination of features occurs once within the one square kilometer area; and [0186] disclosing that at 1102, the method 1100 can include selecting the at least one landmark based at least in part on a level of familiarity with the one or more landmarks <interpreted as perception>. Further, the level of familiarity can be based at least in part on the user's previous association with the location or the one or more features of the one or more landmarks. For example, the level of familiarity can be greater <interpreted as navigational markers that the user perceives before other .... navigational markers> when a user has previously visited the location (e.g., the user has been to the same neighborhood in the past) and/or previously viewed a different landmark (e.g., a department store with a distinctively colored logo and physical exterior) that has a similar set of the one or more features as a landmark of the one or more landmarks (e.g., a department store with the same distinctively colored logo and physical exterior); and [0202] ).  
Mayster further discloses a navigational marker having one of these attributes is considered perceivable limitation (see at least Mayster, [0060] disclosing that the one or more indications can include one or more visual indications (e.g., text displayed on a display device) associated with a relative location of the one or more landmarks on the path with respect to the vantage point, and/or one or more audible indications (e.g., audio generated produced by a loud speaker) associated with the relative location of the one or more landmarks on the path with respect to the vantage point; and [0076] disclosing the computing device 102 can include generating navigational data including one or more indications associated with the one or more landmarks).
Both Quaid and Mayster are analogous art to claim 20 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed in Quaid, to provide the benefit of having  data about the user's subjective perception of the navigational markers comprising one or more perceivable navigational marker attributes comprising at least one colour of one or more of the navigational markers that the user perceives before other colours of the navigational markers, as disclosed in Mayster.  Doing so would provide improved efficiency of resource consumption (e.g. fuel and electrical energy) by providing more effective navigational instructions leveraging the use of locally prominent landmarks (see at least Mayster, [0068]).
Claims 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid and Mayster as applied to claims 1 and 6 above, and further in view of U.S. Patent Publication Number 2021/0213844 to Singuru et al. (hereafter Singuru), now U.S. Patent Number 11,203,268.
As per claim 4, the combination of Quaid and Mayster disclose all of the limitations of claim 1, as discussed above.  Mayster further discloses the limitation ... perceivable navigational marker attribute (see at least Mayster, see Fig. 8, showing the step 804 of determining that one or more landmarks comprise one or more features that occur the least frequency or that occur below a threshold rate, and step 808 identifying as a landmark one or more features with a confidence score that exceeds a threshold confidence score; and [0055] disclosing that the navigation computing system can access the plurality of semantic tags to determine the one or more landmarks in an area that include the one or more features (e.g., size, distance from a vantage point) that satisfy one or more entropic criteria ( e.g., size greater than a threshold size or distance within a threshold distance).  But, neither Quaid nor Mayster explicitly disclose the limitations:
wherein the data about the user's subjective perception of navigational markers further comprises a perceptibility ranking of perceivable navigational marker attributes,
wherein a navigational marker having a higher-ranked attribute is considered to be more perceivable by the user than a navigational marker having a lower-ranked attribute.
However, Singuru discloses the ranking limitation (see at least Singuru, [0011]-[0022] disclosing ranking factors for each of a plurality of charging stations <interpreting charging stations as the navigational markers> the factors include reference, travel route, deviation from the travel route etc.).  Singuru further discloses the navigational marker having a higher-ranked attribute limitation (see at least Singuru, [0076] disclosing that the ranking factors are sorted based on their respective magnitudes).
Quaid, Mayster, and Singuru are all analogous art to claim 4 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract). Singuru relates to methods and systems of determining a travel route by identifying a plurality of charging stations proximal to the route based upon rankings (see Singuru, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed in the combination of Quaid and Mayster, to provide the benefit of having data about the user’s subjective perception of navigational markers comprising a perceptibility ranking of perceivable navigational attributes and the consideration of a navigational marker having a higher ranked attribute to be more perceivable than one having a lower rank, as disclosed in Singuru.  Doing so would reduce waiting time and or travel distance (see at least Singuru, [0001]).
As per claim 5, the combination of Quaid and Mayster discloses all of the limitations of claim 1, as discussed above.  Mayster further discloses:
wherein the data about the user's subjective perception of navigational markers comprises one or more unperceivable navigational marker attributes ... (see at least Mayster, [0181] disclosing that computing device 102 can determine that the one or more landmarks that face the direction of travel (e.g., the one or more landmarks that are visible from in front of the vantage point) are more visible than the one or more landmarks that do not face the direction of travel (e.g., the one or more landmarks that are not visible from in front of the vantage point); [0202]). But neither Quaid nor Mayster explicitly disclose the limitation:

wherein a navigational marker having one of these attributes is considered to be not perceivable by the user.
However, Singuru discloses this limitation (see at least Singuru, [0079] disclosing that stations do not meet constraints they are eliminated based on the user preferences)
Quaid, Mayster, and Singuru are all analogous art to claim 5 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract). Singuru relates to methods and systems of determining a travel route by identifying a plurality of charging stations proximal to the route based upon rankings (see Singuru, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed Quaid and Mayster, to provide the benefit of having data about the user’s subjective perception of navigational makers comprise a perceptibility ranking of the perceivable navigational marker attributes, and the consideration of a navigational marker having a higher ranked attribute to be more perceivable than one having a lower rank, as disclosed in Singuru.  Doing so would reduce waiting time and or travel distance (see at least Singuru, [0001]).
As per claim 8, the combination of Quaid and Mayster discloses all of the limitations of claim 6, as discussed above.  Quaid further discloses the limitation: 
accessing road network data for a geographic area including the origin and destination, wherein the road network data includes road segment data, node data (see at least Quaid, [0035] disclosing that provider apps 840(i)-(k) may represent any application, program, and/or module that may provide one or more services related to operating a vehicle and/or providing transportation matching services.  Further disclosing that the provider apps may provide a map service, a navigation service, a traffic notification service, and/or a geolocation service).  
Mayster further discloses the limitations:
accessing road network data for a geographic area including ... a plurality of navigational markers located along the road network, and an association between each navigational marker and one or more road segments or nodes that the respective navigational marker is located on or near(see at least Mayster, [0149] disclosing that computing device 102 can determine a context including the time of day, season, and/or an amount of traffic proximate to a vantage point. Based on, for example, context indicating that a heavy fog has enveloped the area around the location <interpreted as the road network>, the computing device 102 can select a landmark that is brightly illuminated; [0150] disclosing that the computer device 102 can determine that the context data indicates that the season is winter and that the area around the location is covered in snow. Based on some portion of the landmarks being covered in snow, the computing device 102 can select at least one landmark that is locally prominent when covered in snow or that is situated such that the at least one landmark is not covered in snow), and ... 
wherein the user perception rating represents a perceptibility to the user of the navigational markers along the road segments of the respective route (see at least Mayster, [0181] disclosing that computing device 102 can determine that the one or more landmarks that face the direction of travel (e.g., the one or more landmarks that are visible from in front of the vantage point) are more visible than the one or more landmarks that do not face the direction of travel (e.g., the one or more landmarks that are not visible from in front of the vantage point) < interpreting visibility as perceptibility>); and
selecting one of the plurality of pre-calculated routes based, at least in part, on the user perception ratings (see at least Mayster, see Fig. 10 showing step 1102 of selecting the landmark based on a level of familiarity with the landmarks, and step 1104 of adjusting the navigational instruction based on the level of familiarity).  But neither Quaid nor Mayster explicitly disclose the limitation:
 wherein selecting one of the plurality of pre-calculated routes between the origin and the destination comprises: calculating a user perception rating for each of the plurality of pre- calculated routes using the road network data and the user-subjective- navigational-marker-perception profile ... .
However, Singuru disclose this limitation (see at least Singuru, [0011] disclosing ranking for the plurality of charging stations based upon the desired states and corresponding weighting factors for the plurality of user-selectable parameters and the state of charge of the on-vehicle DC power source comprises determining a ranking factor for each of the plurality of charging stations <charging stations interpreted as navigational markers>).  
Quaid, Mayster, and Singuru are all analogous art to claim 8 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract). Singuru relates to methods and systems of determining a travel route by identifying a plurality of charging stations proximal to the route based upon rankings (see Singuru, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed Quaid and Mayster, to provide the benefit of selecting one of the plurality of pre-calculated routes between the origin and the destination by calculating a user perception rating for each of the plurality of pre- calculated routes using the road network data and the user-subjective- navigational-marker-perception profile, as disclosed in Singuru.  Doing so would reduce waiting time and or travel distance (see at least Singuru, [0001]).
As per claim 9, the combination of Quaid, Mayster and Singuru discloses all of the limitations of claim 8, as discussed above.  Quaid further discloses the following limitations:
wherein the user perception rating for each pre-calculated route is calculated based on at least one of: the proportion of the route that is associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023] disclosing that relocating a PMV to a charging station may enable the PMV to regain charge and later be available for requests that are more optimally fulfilled by a PMV with more charge than the current battery charge level of the PMV <charging station interpreted as navigational marker>; and [0024] disclosing that the systems described herein may make the determination to relocate a PMV from a current location to a target location if the utility of having the PMV <interpreted as the threshold> at the target location exceeds the utility of having the PMV at the current location by a certain amount (which may be static or dynamic based on, e.g., the logistical difficulty of relocating the PMV));
the proportion of the route that is associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023]-[0024]);
a total distance along the route that is associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0022] disclosing that the output of an objective function (e.g., where the utility of relocating the PMV is a marginal difference to the output of an objective function when the PMV is relocated), travel and/or walking distances (e.g., where the utility of relocating the PMV is based on a proximity of the PMV at the new location to a transportation requestor), an ability to meet transportation requests (e.g., where the utility of relocating the PMV is based on a level of requests for PMV s at the new location of the PMV), a cost to provision the new location with a PMV by a different method, user satisfaction, wear on PMVs, monetary cost and/or gain, and/or fuel and/or battery consumption);
a total distance along the route that associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0022]); or
a maximum single distance along the route that is associated with fewer than a threshold number of navigational markers (see at least Quaid, [0022]).
Mayster further discloses the following limitation: the number of nodes of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Mayster, [0146] disclosing that the distinctiveness of various characteristics of a feature with respect to other similar features in the area (e.g., a small house located on one corner of an intersection with four corners will contrast with, and be more distinctive than, high-rise buildings located on the other three corners); and [0148] disclosing that the one or more entropic criteria can include a frequency of occurrence of each of the one or more features within a predetermined area not exceeding a predetermined threshold frequency); and
the number of nodes of the route that are associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Mayster, [0146], [0148]).
Singuru further discloses the following limitations:
the number of road segments of the route that are associated with fewer than a threshold number of navigation markers that are perceivable by the user (see at least Singuru, [0018] travel route associated with the charging station <charging station interpreted as navigational marker>);
the number of road segments of the route that are associated with fewer than a threshold number of navigation markers that are perceivable by the user (see at least Singuru, [0018]);
the number of maneuvers in the route that are associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Singuru, [0016] disclosing the deviation from the travel route associated with the charging station);
the number of maneuvers of the route that are associated with fewer than a threshold (see at least Singuru, [0016]);
As per claim 10, the combination of Quaid, Mayster and Singuru discloses all of the limitations of claim 8, as discussed above.  Singuru further discloses the limitations: 
wherein the road network data further comprises a user perception rating for each of a plurality of road segments and/or nodes (see at least Singuru, [0011] disclosing ranking for the plurality of charging stations based upon the desired states and corresponding weighting factors for the plurality of user-selectable parameters and the state of charge of the on-vehicle DC power source comprises determining a ranking factor for each of the plurality of charging stations <charging stations interpreted as navigational markers>; and [0078] disclosing that HMI 18 provides a visual display in context of the navigation map to show one or more desired charging stations with associated ranks, and conditions related to traffic and weather, including road conditions related to congestion in route), and
wherein the user perception rating for each route is calculated using the user perception ratings for the road segments and/or nodes forming the route (see at least Singuru, [0011]).
Mayster further discloses the following limitation: 
wherein each user perception rating represents a perceptibility to the user of the navigational markers along the respective road segment and/or around the respective node as calculated using the user-subjective-navigational-marker-perception profile for the user (see at least Mayster, [0150] disclosing that the computer device 102 can determine that the context data indicates that the season is winter and that the area around the location is covered in snow. Based on some portion of the landmarks being covered in snow, the computing device 102 can select at least one landmark that is locally prominent when covered in snow or that is situated such that the at least one landmark is not covered in snow).
As per claim 11, the combination of Quaid and Mayster discloses all of the limitations of claim 1, as discussed above.  Quaid further discloses the limitations: 
accessing road network data for a geographic area including the origin and destination, wherein the road network data includes road segment data, node data (see at least Quaid, [0035] disclosing that provider apps 840(i)-(k) may represent any application, program, and/or module that may provide one or more services related to operating a vehicle and/or providing transportation matching services.  Further disclosing that the provider apps may provide a map service, a navigation service, a traffic notification service, and/or a geolocation service).
Mayster further discloses the limitation:
accessing road network data for a geographic area including ... a plurality of navigational markers located along the road network, and an association between each navigational marker and one or more road segments or nodes that the respective navigational marker is located on or near (see at least Mayster, [0149] disclosing that computing device 102 can determine a context including the time of day, season, and/or an amount of traffic proximate to a vantage point. Based on, for example, context indicating that a heavy fog has enveloped the area around the location <interpreted as the road network>, the computing device 102 can select a landmark that is brightly illuminated; [0150] disclosing that the computer device 102 can determine that the context data indicates that the season is winter and that the area around the location is covered in snow. Based on some portion of the landmarks being covered in snow, the computing device 102 can select at least one landmark that is locally prominent when covered in snow or that is situated such that the at least one landmark is not covered in snow), ... . But, neither Quaid, nor Mayster explicitly disclose the limitation:
wherein identifying a route for the user between the origin and the destination comprises: calculating a route between the origin and the destination using the road network data and the user-subjective-navigational-marker-perception profile by maximising a user perception rating for the route, wherein a user perception rating for a route represents a perceptibility to the user of the navigational markers along the road segments of the route.
Singuru discloses this limitation (see at least Singuru, 0079] disclosing that when all of the potential charging stations <interpreted as navigational markers> are eliminated or do not meet the constraints that are based upon the user preferences (218)(0), the user preferences are evaluated to identify and eliminate the one of the user preferences or constraints having the lowest ranking from the evaluation (222), (224)(0), and the evaluation and ranking of the potential charging states are re-executed (216) and re-evaluated to identify potential charging station(s) that meet the search criteria (218)).
Quaid, Mayster, and Singuru are all analogous art to claim 11 because they are in the same field of using navigational mark perception to provide a suitable route for a user. Quaid relates to computer-implemented methods that include creating a dynamically generated tour including one or more geographic points of interest for at least one user that ends with a personal mobility vehicle deposited by the requestor at a more beneficial location (see Quaid, abstract).  Mayster relates to methods, systems, devices, apparatuses, and tangible non-transitory computer readable media for navigation and geocoding including accessing semantic tags associated with image that includes features associated with a geographic location (see Mayster, abstract). Singuru relates to methods and systems of determining a travel route by identifying a plurality of charging stations proximal to the route based upon rankings (see Singuru, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a route request, identifying the route using a user-subjective-navigational-marker-perception profile according to a predetermined criterion and providing the resulting route for user navigation, as disclosed Quaid and Mayster, to provide the benefit of calculating a route using the road network data and user-subjective-navigational-marker-perception profile maximizing the user perception rating for the route, as disclosed in Singuru.  Doing so would reduce waiting time and or travel distance (see at least Singuru, [0001]).
As per claim 12, the combination of Quaid, Mayster, and Singuru discloses all of the limitations of claim 11, as discussed above.  Quaid further discloses the limitations:  
wherein the user perception rating for a route is based on at least one of: the proportion of the route that is associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023] disclosing that relocating a PMV to a charging station may enable the PMV to regain charge and later be available for requests that are more optimally fulfilled by a PMV with more charge than the current battery charge level of the PMV <charging station interpreted as navigational marker>; [0024] disclosing that the systems described herein may make the determination to relocate a PMV from a current location to a target location if the utility of having the PMV at the target location exceeds the utility of having the PMV at the current location by a certain amount (which may be static or dynamic based on, e.g., the logistical difficulty of relocating the PMV));
the proportion of the route that is associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023]-[0024]);
a total distance along the route that is associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023]-[0024]);
a total distance along the route that associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0023]-[0024]); or
a maximum single distance along the route that is associated with fewer than a threshold number of navigational markers (see at least Quaid, [0022]).
 the number of road segments of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Quaid, [0022]).
Mayster further discloses the limitations:
the number of nodes of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Mayster, [0146] disclosing that the distinctiveness of various characteristics of a feature with respect to other similar features in the area (e.g., a small house located on one corner of an intersection with four corners will contrast with, and be more distinctive than, high-rise buildings located on the other three corners); and [0148] disclosing that the one or more entropic criteria can include a frequency of occurrence of each of the one or more features within a predetermined area not exceeding a predetermined threshold frequency); and
the number of nodes of the route that are associated with fewer than a threshold number of navigational markers that are perceivable by the user (see at least Mayster, [0146], [0148]) ... .
Singuru further discloses the limitations:
the number of road segments of the route that are associated with more than a threshold number of navigational markers that are perceivable by the user (see at least Singuru, [0018] travel route associated with the charging station <charging station interpreted as navigational marker>); and 
the number of road segments of the route that are associated with fewer than a threshold number of navigation markers that are perceivable by the user (see at least, Singuru [0018]);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2012/0114178 to Platonov et al. at [0076].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666